DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 2, 7, 9, 10, 12-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2013/0163537 A1, hereinafter “Anderson”)
Regarding claims 1 and 14, Anderson teaches a method for transmitting, by a user equipment (UE), a scheduling request (SR) in a wireless communication system (¶ ), the method comprising: receiving, from a base station (BS), information on a first SR resource and information on a second SR resource in a broadcast manner or a cell-specific manner (¶ [0178], the eNB pre-configures 2310 one or more common/shared SR resources (e.g. via system information broadcast signalling or via user-dedicated signalling) and/or one or more user-dedicated SR resources (e.g. via user-dedicated signalling), ¶ [0084]); the information on the first SR resource comprising a first indicator indicating whether a common SR resource is allocated in the first SR resource (¶ [0178], the eNB pre-configures 2310 one or more common/shared SR resources (e.g. via system information broadcast signalling or via user-dedicated signalling)) and the information on the second SR resource comprising a second indicator indicating that a dedicated SR resource is allocated in the second SR resource (¶ [0178], the eNB pre-configures 2310 one or more common/shared SR resources (e.g. via system information broadcast signalling or via user-dedicated signalling) and/or one or more user-dedicated SR resources (e.g. via user-dedicated signalling)) when the common SR resource is allocated in the first SR resource (¶ [0175], the eNB may reserve one or more portions of the PUCCH or PUSCH resources (i.e., first SR resource) for common/shared use for a particular group of UEs, and that these portions of resource are multiplexed with other PUCCH or PUSCH resources (i.e., second SR resource), such as those used for dedicated SR on PUCCH. In other words, the eNB allocates/reserves other PUCCH or PUSCH resources (second SR resource) for dedicated SR on PUCCH when one or more portions of PUCCH or PUSCH resources (first SR resource) for common/shared SR is allocated); selecting any one of the first SR resource and the second SR resource on the basis of the information on the first SR resource and the information on the second SR resource; and transmitting an SR through the selected resource (figs. 23-25, ¶ [0171], ¶ [0172], ¶ [0174], ¶ [0178], If more than two SR resources are specified in the pre-configuration stage, these may each be associated with an index and the SR mode switch command may then contain an index specifying which SR resources the UE should use. ¶ [0180], Following the commonly-known event, and optionally following a known time delay, the UE transitions 2530 to use of one of the alternate (pre-configured) SR resources, ¶ [0182]).
Regarding claims 2 and 15, Anderson teaches the method of claim 1, wherein the first SR resource has a shorter allocation period than that of the second SR resource (¶ [0028], ¶ [0173], ¶ [0174], This approach may be used in order to provide a special low-latency scheduling request mechanism (using the common/shared SR resource) during periods of increased data activity, and which may be especially suitable for traffic profiles such as on-line gaming, VoIP or other latency-sensitive applications).
 	Regarding claims 7 and 19, Anderson teaches the method of claim 1, wherein the common SR resource is allocated in the first SR resource when the first indicator indicates a predesignated value, and the common SR resource is not allocated in the first SR resource when the first indicator does not indicate the predesignated value (¶ [0178], the eNB pre-configures 2310 one or more common/shared SR and/or one or more user-dedicated SR resources (e.g. via user-dedicated signalling). If more than two SR resources are specified in the pre-configuration stage, these may each be associated with an index. ¶ [0179]).
 	Regarding claim 9, Anderson teaches the method of claim 1, further comprising:
periodically transmitting a channel quality indicator (CQI), a precoding matrix indicator (PMI), and a sounding reference signal (SRS) to the BS (¶ [0020] The PUCCH resource 230 is semi-statically configured for reporting channel quality or channel status indicators (like CQI/PMI/RI), and for dedicated scheduling requests (DSR) to aid the eNB in its allocation of PUSCH resources 240. ¶ [0090], ¶ [0299], ¶ [0354]).
¶ [0020] The PUCCH resource 230 is semi-statically configured for reporting channel quality or channel status indicators (like CQI/PMI/RI), and for dedicated scheduling requests (DSR) to aid the eNB in its allocation of PUSCH resources 240, ¶ [0090], ¶ [0279], ¶ [0175]).
 	Regarding claim 12, Anderson teaches the method of claim 1, further comprising: receiving an uplink grant from the BS in response to the SR (¶ [0074], ¶ [0144], ¶ [0234], and ¶ [0251]).
 	Regarding claim 13, Anderson teaches the method of claim 1, wherein the information on the first SR resource and the information on the second SR resource are received through a system information block (SIB) when the information on the first SR resource and the information on the second SR resource are received in the broadcast manner (¶ [0292], ¶ [0298] and ¶ [0308]), and the information on the first SR resource and the information on the second SR resource are received through a radio resource control (RRC) or a physical downlink control channel (PDCCH) when the information on the first SR resource and the information on the second SR resource are received in the UE-specific manner (¶ [0298], ¶ [0299], ¶ [0308]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 3, 8, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson.
 	Regarding claims 3 and 16, Anderson teaches the method of claim 1, where the eNB can multiplex the first SR resource and the second SR resource (¶ [0175], the eNB may reserve one or more portions of the PUCCH or PUSCH resources (i.e., first SR resource) for common/shared use for a particular group of UEs, and that these portions of resource are multiplexed with other PUCCH or PUSCH resources.)

	However, Anderson teaches when a UE determines a need to send a scheduling request on the CSR (first/common SR) resources, there is the possibility that another UE with allowance to use the same CSR resources, also sends an SR at the same time (i.e. within the same sub-frame) (¶ [0144]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the second (dedicated) SR resource when the first SR resource and the second SR resource are in the same subframe in the system of Anderson to avoid SR collision.
 	Regarding claims 8 and 20, Anderson teaches the method of claim 7.
Anderson does not explicitly teach wherein the second indicator further indicates that the dedicated SR resource is not allocated in the second SR resource when the dedicated SR resource is allocated in the first SR resource.
 	However, Anderson teaches with the dedicated SR approach, a trade-off always exists between the amount of resources consumed or reserved, and the access latency (¶ [0027], ¶ [0028]). For many common traffic profiles, a UE may send SR relatively 
infrequently and DSR resources are likely to be heavily underutilized.  If these unutilized resources were not reserved for DSR, they could have been reassigned for other purposes, such as for the transmission of user data or control data on UL, hence system capacity could have been improved (¶ [0029]). The eNB pre-configures one or more common/shared SR resources (e.g. via system information broadcast signalling or via user-dedicated signalling) and/or one or more user-dedicated SR resources (e.g. via  (¶ [0178], ¶ [0179], ¶ [0084], ¶ [0175], [0171]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention as filed for the second indicator to further indicate that the dedicated SR resource is not allocated in the second SR resource when the dedicated SR resource is allocated in the first SR resource in the system of the Anderson to further improve system efficiency and reliability.
	Regarding claim 11, Anderson teaches the method of claim 9, wherein the information on the first SR resource is received in the broadcast manner, where the first resource is used for periodically reporting PMI (¶ [0089], ¶ [0090], ¶ [0020], ¶ [0291], ¶ [0292], ¶ [0299] and ¶ [0354]).
Anderson does not explicitly teach wherein when the information on the first SR resource is received in the broadcast manner, the information on the first SR resource further comprises a period in which the PMI is fed back and a period in which the SRS is transmitted.
However, it is well known in the art for information for resources to comprise a period in which the PMI is fed back and a period in which SRS is transmitted.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include a period in which the PMI is fed back and a period in which SRS is transmitted in the information for first SR resource in the system of Anderson to use design methodologies well known in the art.

s 4-6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Korhonen et al. (US 2014/0241302 A1, hereinafter “Korhonen”).
 	Regarding claims 4 and 17, Anderson teaches the method of claim 1.
Anderson does not explicitly teach wherein the second SR resource is selected when the second SR resource exists within a maximum SR delay time, and the first SR resource is selected when the second SR resource does not exist within the maximum SR delay time.
Korhonen teaches wherein the second SR resource is selected when the second SR resource exists within a maximum SR delay time, and the first SR resource is selected when the second SR resource does not exist within the maximum SR delay time (fig. 4, ¶ [0030], ¶ [0040], ¶ [0042]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to select the second SR resource when the second SR resource exists within a maximum SR delay time, and to select the first SR resource when the second SR resource does not exist within the maximum SR delay time in the system of Anderson to limit latency if a UE needs to send latency sensitive data or signaling (¶ [0039] and ¶ [0060] of Korhonen).
 	Regarding claims 5, 6 and 18, Anderson teaches the method of claim 1.
Anderson does not explicitly teach wherein any one of the first SR resource and the second SR resource is selected according to information on a service that performs an SR using the first SR resource and the second SR resource.
fig. 4, ¶ [0039], if a UE needs to send latency sensitive data or signaling, ¶ [0040] and ¶ [0054], the network may configure the decision criteria such that there is a maximum allowable latency for each bearer and that latency may be different for different bearers and the UE would use the periodic dedicated SR resource as long as the latency threshold is not exceeded for that bearer. bearers would result in the UE selecting the random access option earlier as compared to other bearers).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to select any one of the first SR resource and the second SR resource according to information on a service/bearer ID that performs an SR using the first SR resource and the second SR resource in the system of Anderson to limit latency if a UE needs to send latency sensitive data or signaling (¶ [0039] and ¶ [0060] of Korhonen).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/Examiner, Art Unit 2477